06DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/02/2022 as a Request for Continued Examination.
In the filed response, independent claims 1, 8, and 15 have been amended. 
Accordingly, Claims 1-20 have been examined and are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 
Response to Arguments
1.	Applicant’s arguments, see pg. 9, filed 06/02/2022, with respect to the rejections of claims 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn. However, upon further consideration of the amendments, a new ground of rejections is made under 35 U.S.C. 112(a) and 112(b). Please see Examiner’s responses below.
2.	The independent claims now show that the first reference line of the set of reference lines is not necessarily constrained to be the zeroth reference line that is adjacent to the coding unit. As claimed, the first reference line can now be any reference line which includes reference lines with indices ranging from 0 to n, where n can be any integer. However according to the specification (see e.g. ¶33), reference samples included in the first reference line on which both the edge smoothing filter and the edge preserving filter are applied, must be a zero reference line, i.e. is adjacent to the coding unit. As such, it appears the specification does not support having the first reference line in a position that is not adjacent to the coding unit where the reference line index ≠ 0. For these reasons, the claimed features related to the first reference line are ambiguous and do not appear to be defined in the specification as claimed.  Accordingly, the claims will require clarification to help define the metes and bounds of the claims.
3.	Examiner acknowledges the remarks and amendments pertaining to the rejection of claims 1, 8, and 15 under 35 U.S.C. 112(a) and 112(b). As such, the rejections are withdrawn.
4.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
5.	In light of the foregoing, Claims 1-20 have been examined and are pending.


Claim Objections
6.	Claims 1, 8, and 15 are objected to because of the following informalities:  the claims previously recited the limitation “that is adjacent to the coding unit to generate a first set of prediction samples” (emphasis added) in response to applying both types of filters to a first reference having a zero reference line index. With the current amendments, it appears there would still be a first set of prediction samples that are generated after applying the filter to a first reference line.  Since the claim currently discloses generating a second set of prediction samples based on a non-adjacent reference line, it seems there would also be a first set of prediction samples in order to decode the video sequence as claimed. Please check and update accordingly. Appropriate correction is required.

7.	Claims 1, 8, and 15 are further objected to because of the following informalities: It seems once the prediction samples are obtained after application of the different filters, the claims should, for clarity, connect these samples back to the decoding of the video sequence as recited in the preamble of the claims. Please check and update accordingly.


Claim Rejections - 35 USC § 112
8	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1; claim 1 recite the limitation “applying both an edge smoothing filter with only positive or zero coefficients and an edge preserving filter to reference samples included in a first reference line, of the set of reference lines,  based on the first reference line being associated with a first reference line index” (emphasis added).; however, the first reference line as discussed in the specification (e.g. ¶33) is defined as the zeroth reference line, i.e. is adjacent the coding unit. The above limitation as amended now suggest the first reference line can be any reference line having  any reference line index. This interpretation however does not appear to be disclosed anywhere in the specification. The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitation.  If Applicant cannot identify where this can be found, Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding claims 8 and 15, claims 8 and 15 recite limitation that is similar to claim 1 above. Thus for the reasons presented, claims 8 and 15 are unclear where support can be found for the first reference line.
Regarding claims 2-7, 9-14, and 16-20, these all depend on claims 1, 8, and 15 and are therefore rejected for the reasons presented.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the amended limitation phrase “applying both an edge smoothing filter with only positive or zero coefficients and an edge preserving filter to reference samples included in a first reference line, of the set of reference lines,  based on the first reference line being associated with a first reference line index” (emphasis added). The above limitation as amended now applies an edge smoothing filter and an edge smoothing filter to reference samples in a first reference line which given its broadest reasonable interpretation (BRI) can be any reference line associated with a reference line index. In other words, since the reference line is no longer constrained to be adjacent to the coding unit with a reference line index of zero, the reference line as now claimed can be any reference line including those that are non-adjacent to the coding unit having a non-zero reference line index. This interpretation does not appear to be defined or discussed in the specification and is contrary to what the specification discloses. For e.g., ¶33 shows the first reference line on which both filters are applied, must be a zero reference line, i.e. is adjacent the coding unit.  As such, it is unclear what is meant by the aforementioned limitation since a first reference line can be adjacent or non-adjacent to the coding unit; hence, it is difficult to fully ascertain the metes and bounds of the instant claim. 
Regarding claims 8 and 15, claims 8 and 15 recite limitation that is similar to claim 1 above. Thus for the reasons presented, claims 8 and 15 are also unclear with respect to the first reference line.
Regarding claims 2-7, 9-14, and 16-20, these all depend on claims 1, 8, and 15 and are therefore rejected for the reasons presented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486